—Appeal by the defen*565dant, as limited by his brief, from a sentence of the County Court, Orange County (Paño Z. Patsalos, J.), imposed March 8, 1994.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contention, we find that the sentence imposed in this case does not reflect a failure to observe the principles of sentencing, is not an improvident exercise of discretion, and is not excessive (see, People v Reyes, 144 AD2d 394; People v Suitte, 90 AD2d 80). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.